DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending per Applicant’s 01/03/2022 filing.  Claims 1 and 11 are amended.  Claims 15-20 are withdrawn from examination. No claims are newly added or canceled.

Response to Arguments
Applicant's arguments filed with respect the 35 USC 102/103 rejections of the previous Office action are directed towards newly added limitations that are fully addressed in the updated rejection.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 35 UCS 101 rejection of the previous Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 11 recites in the preamble “A computer system . . . a cyber-physical-social (CPS) context model”  and then in the “generating” element “wherein a CPS context model” is also recited.  It is unclear if the second model is different from the initial model of the preamble, per the specification there seems to be a single model used in the scheduling of task.  
The dependent claims do not clarify the issue raised above; therefore these claims are rejected based on the same reasoning.
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 11 recites in the preamble “A computer system . . . a cyber-physical-social (CPS) context model”  and then in the “classify” element “wherein a CPS context model” is also recited.  It is unclear if the second model is different from the initial model of the preamble, per the specification there seems to be a single model used in the scheduling of task.  
The dependent claims do not clarify the issue raised above; therefore these claims are rejected based on the same reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al (US 2013/0159234 A1) 

Claim 1
Xing teaches a computer-implemented method for scheduling a task based on a cyber- physical-social (CPS) context (Xing abstract “context activity repository nodes and methods by a mobile electronic terminal”), the method comprising: 
receiving CPS activity data from CPS activity sensors, wherein the CPS activity data includes a combination of, in real time, a cyber activity, a physical activity, and a social activity (Xing [8] “processor circuit is configured to receive information from the mobile electronic terminals that identifies associations between occurrence of defined contexts and activities performed by users of the mobile electronic terminals”, [29] “GPS receiver 212 outputs signals that can be used by the processor circuit 200 to determine a geographic location of the terminal 100. The clock/calendar circuit 214 can output information identifying a time of day, a day of week, and/or other time/date information” and [135] “the additional metadata associated with the activity is used to map to an available object on the user's mobile device. For example, the relationship with the callee/receiver (parent, wife, husband, son, brother, best friend), if available, is used to locate a corresponding contact on the user's mobile device, the name of which will appear in the recommendation”);
generating a CPS context based on the CPS activity data from the CPS activity sensors, wherein the CPS context comprises one or more of a cyber context feature corresponding to the cyber activity, a physical context feature corresponding to the physical context activity, and a social context feature corresponding to the social activity (Xing [29] “acceleration/tilt sensor circuit 210 is configured to generate a signal that indicates when the terminal 100 is being moved by a user and/or that indicates an angular orientation of the terminal 100.  The sensor circuit 210 may, for example, include an accelerometer (e.g., a single or multi-axis accelerometer) that outputs a signal indicating an acceleration level(s) of the terminal 100 and/or may include a tilt sensor that generates a signal which indicates a tilt orientation of the terminal 100.  The GPS receiver 212 outputs signals that can be used by the processor circuit 200 to determine a geographic location of the terminal 100.  The clock/calendar circuit 214 can output information identifying a time of day, a day of week, and/or other time/date information” and [30] “terminal 100 can be configured to obtain information from the social network service node 320 that identifies at least part of a social network profile for the user and/or at least part of a social network profile for other users, and to use that information to determine what activities the user and/or other users have performed in different defined contexts”, also see [66-70]); 
generating a CPS context for one or more future tasks based on a trained CPS context model (Xing [26] “context activity repository 120 of the terminal 120 may contain a raw context activity repository 122 that stores a sequential log of activities that have been performed and the associated contexts that have been sensed”, also see [134-134]) wherein a CPS context model relates to a task to a CPS context (Xing [49] “the context associated with performance of an activity is modeled as a point in a multi-dimensional space, in which each dimension captures an aspect of context (e.g., information from the user's social profile)” and [66] “context of a user activity can be modeled as a coordinate ("context coordinate") in a multi-dimensional space ("context space"). Each dimension of this "context space" captures at certain abstraction level an aspect of a context associated with performance of an activity.”); 
ranking the one or more future tasks based on a similarity of the CPS context for the one or more future tasks with the CPS context based on the CPS activity data (Xing [36] “recommendation module 130 can display (block 700) indicia representing a plurality of recommended activities in an ordered sequence that is defined by a relative level of similarity between the present occurrence of a sensed context (e.g., geographic location of the terminal 100, orientation of the terminal 100, motion of the terminal 100, time of day, and/or day of week, etc.)”); and 
recommending at least one of the one or more future tasks based on the ranking of the one or more future tasks (Xing [36] “recommendation module 130 can display (block 700) indicia representing a plurality of recommended activities in an ordered sequence that is defined by a relative level of similarity between the present occurrence of a sensed context (e.g., geographic location of the terminal 100, orientation of the terminal 100, motion of the terminal 100, time of day, and/or day of week, etc.)”) and
retraining the CPS context model based on the recommended at least one of the one or more future task (Xing [49] “Recommendations are generated by searching the user's current context coordinate in the context space and finding past activities (e.g., activities defined by information in the context activity repository 120 and/or node 324) with the nearest context coordinates Improved recommendations are made through fusing user activities and contexts together (e.g., where a user's activities are taken as a part of the user's context) while the changes in the user's context are utilized to infer what activities the user performed separately from the terminal”, where changes help to improve future recommendations).  

Claim 2
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: 
receiving one or more annotations comprising in-situ annotations describing the CPS context based on the CPS activity data (Xing [75] see freshness); and 
using the one or more annotations and the CPS context based on the CPS activity data to generate the CPS context for the one or more future tasks (Xing [49] and [75]).  

Claim 4
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: training the CPS context model using Support Vector Machine (SVM) (Xing [49] and [66-75], where dimensions are the equivalent of the claimed vector).  

Claim 5
Xing teaches all the limitations of the computer-implemented method of claim 1, wherein the CPS context is based on historic CPS activity data from the CPS activity sensors (Xing [49], [75], and [107]).  

Claim 6
Xing teaches all the limitations of the computer-implemented method of claim 1, wherein the generated CPS context for the one or more future tasks comprises a CPS vector (Xing [138]).  

Claim 8
Xing teaches all the limitations of the computer-implemented method of claim 1, wherein the CPS current context comprises vector magnitudes for each of the cyber context feature, the physical context feature, and the social context feature (Xing [105-133]).  

Claim 9
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: generating the CPS context based on a weighed combination the one or more of the cyber context feature, the physical context feature, and the social context feature (Xing [41] and [68]).  

Claim 10
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising: 
classifying at least one of the one or more future tasks into a class based on the trained CPS context model (Xing [26] and [34], see grouping); and 
storing the classified at least one of the one or more future tasks in the trained CPS context model (Xing [26]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 7, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al (US 2013/0159234 A1) as applied above and in further view of Zhang et al (US 2014/0067455 A1).

Claim 3
Xing teaches all the limitations of the computer-implemented method of claim 1, further comprising:
determining a start time of the CPS activity data based at least in part on the generated CPS context (Xing [135-136]); 
Xing does not expressly teach the following limitations that are taught by Zhang, in the analogous art of automatic calendar-managing,
determining an end time of the CPS activity data based at least in part on the generated CPS context (Zhang [49]); and 
identifying a first task based at least on the start time and the end time (Zhang [49]).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the determining an end time of the CPS activity data based at least in part on the generated CPS context; and identifying a first task based at least on the start time and the end time as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 7
Xing teaches all the limitations of the computer-implemented method of claim 1, Xing does not expressly teach the following limitations that are taught by Zhang, in the analogous art of automatic calendar-managing, wherein the one or more future tasks comprise a plurality of future tasks and the method further comprises scheduling the plurality of future tasks in batches based on the ranking of the plurality of future tasks (Zhang [36] and [52], see set of task).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the one or more future tasks comprise a plurality of future tasks and the method further comprises scheduling the plurality of future tasks in batches based on the ranking of the plurality of future tasks as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11
Xing teachers a computer system for scheduling a group of tasks based on a cyber-physical-social (CPS) context model (Xing [1]), the computer system comprising: 
a processor (Xing [28] and [139]); and 
a memory operably coupled to the processor, wherein the memory stores computer executable instructions that, when executed (Xing [28] and [139]), cause the processor to:  33Docket No. MST-0219-01-US/408146-US-NP 
	receive CPS activity data from CPS activity sensors, wherein the CPS activity data includes a combination of, in real time, a cyber activity, a physical activity, and a social activity (Xing [8], [29], and [135]);
generate a CPS context based on the CPS activity data collected from the CPS activity sensors, wherein the CPS context comprises one or more of a cyber context feature corresponding to the cyber activity, a physical context feature corresponding to the physical activity, and a social context feature corresponding to the corresponding to the social activity(Xing [29-30] and [66-70]); 
identify a first task based on the generated CPS context and annotation data associated with the CPS context (Xing [36]; 
classify the identified first task into a class based on a trained CPS context model wherein a CPS model relates to a task to a CPS context (Xing [26] and [34], see grouping); 
group one or more additional tasks with the identified first task to create a group of tasks based on the class of the identified first task and the trained CPS context model (Xing [26] and [34], see grouping); 
retain the CPS context model based at least on the identified first task (Xing [49]); and
provide a schedule for the group of tasks (Zhang [52]).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the provide a schedule for the group of tasks as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
12. The computer system of claim 11, further comprising computer executable instructions that, when executed, cause the processor to: 
receive the annotation data from a user, wherein the annotation data comprises an in-situ annotation describing the CPS context (Xing [49] and [75], see freshness).  

Claim 13
13. The computer system of claim 12, further comprising computer executable instructions that, when executed, cause the processor to: 
determine a start time of the identified task based at least on the generated CPS context and the annotation data from the user (Xing [135-136]); and 
determine an end time of the identified task based at least on the generated CPS context, the annotation data from the user, and the CPS activity data of the user (Zhang [49]); and 
identify the first task based at least on the start time and the end time (Zhang [49]).  
Xing and Zhang both seek to make activity recommendations based on the context of the user, see respective abstracts.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Xing the determine an end time of the identified task based at least on the generated CPS context, the annotation data from the user, and the CPS activity data of the user; and identify the first task based at least on the start time and the end time as taught by Zhang since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14
14. The computer system of claim 11, further comprising computer executable instructions that, when executed, cause the processor to: train the CPS context model using Support Vector Machine (SVM).  (Xing [49] and [66-75], where dimensions are the equivalent of the claimed vector)

Claim 15
15. The computer system of claim 11, wherein the group of tasks has a shared CPS context based on: a location, 34Docket No. MST-0219-01-US/408146-US-NP a time, and a person to collaborate with (Xing [69], where event dimension is equivalent of the claimed person).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Rotterdam et al (US 2021/0255884 A1) teaches  information in the database is predetermined ahead of time for each of the data centers 220′, which is periodically updated so as to provide the most current information to the model.
Dunne et al (US 2019/0295027 A1) teaches he scheduling engine 120 may utilize data resulting from discriminant function model analysis. In the same embodiments of the present invention, the scheduling engine 120 may produce updated training data for classification on various data elements of the group collaboration system 110, by incorporating the discriminant function model analysis data with user feedback.
Siebel et al (US 2017/0006135 A1) teaches  model driven architecture for distributed systems may provide significant benefits and utility to a cyber-physical system,
Yelsey (US 2016/0342398 A1) teaches  Model set 2, Human Constructs, is a comprehensive representational knowledge model set that uses unique adaptive ontological and pattern based forms to communicate the psycho-social constructions of individual and organizational human based reality, incorporating ideologies, belief systems, cultures and genetic, inherited and experienced (conscious, subconscious, corporal) knowledge frameworks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623